 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     RAYMOND GARCIA, et al.,
11                                                      Case No.: 2:17-cv-01340-APG-NJK
            Plaintiff(s),
12                                                                    Order
     v.
13                                                               [Docket No. 310]
     SERVICE EMPLOYEES
14   INTERNATIONAL UNION, et al.,
15          Defendant(s).
16        Pending before the Court is Defendants’ motion to strike. Docket No. 310. Any response
17 must be filed by May 13, 2019, and any reply must be filed by May 15, 2019.
18        IT IS SO ORDERED.
19        Dated: May 7, 2019
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
